Affirmed and Memorandum Opinion filed October 16, 2008







Affirmed
and Memorandum Opinion filed October 16, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00150-CR
NO. 14-08-00152-CR
____________
 
ANGEL DAVID DELACRUZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 232nd District
Court
Harris County, Texas
Trial Court Cause Nos.
963,294 & 963,296
 

 
M E M O R A N D U M   O P I N I O N
A jury
found appellant guilty on two charges of aggravated sexual assault of a child. 
On May 4, 2004, appellant was sentenced to confinement for fifty years in the
Institutional Division of the Texas Department of Criminal Justice.  This Court
affirmed appellant=s convictions.  See Delacruz v. State, Nos.
14-04-00475-CR & 14-04-00476-CR (Tex. App.CHouston [14th Dist.] July 26, 2005,
no pet.) (not designated for publication). 




These
appeals are from an order signed January 23, 2008, denying appellant=s request for post-conviction DNA
testing pursuant to Chapter 64 of the Texas Code of Criminal Procedure.  Based
upon affidavits filed by the State, the trial court found that appellant had
failed to demonstrate that any biological evidence exists and is in sa
condition making DNA testing possible.  See Tex. Code Crim. Proc. Ann. art. 64.03(a)(1)(A) (Vernon Supp.
2007).
Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit.  The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  See Bledsoe v. State, 178 S.W.3d
824, 827-28 (Tex. Crim. App. 2005).  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  
Accordingly,
the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed October
16, 2008.
Panel consists of Chief Justice Hedges and Justices
Guzman and Brown.  
Do Not Publish C Tex. R. App. P.
47.2(b).